Citation Nr: 0907987	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-07 103A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What rating is warranted for a right heel disorder?

2.  Entitlement to assistance in the purchase of an 
automobile and adaptive equipment or adaptive equipment only.

3.  Entitlement to special monthly compensation for loss of 
use of the right foot.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for type 
2 diabetes mellitus.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension.

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
chest pain.

7.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
right eye blindness.

8.  Entitlement to service connection for residuals of right 
fibula fracture secondary to the service-connected right heel 
disorder.

9.  Entitlement to service connection for a left foot 
disorder.

10.  Entitlement to service connection for a left eye 
disorder.

11.  Entitlement to service connection for dyslipidemia as 
due to an undiagnosed illness.

12.  Entitlement to service connection for schizophrenia as 
due to an undiagnosed illness.

13.  Entitlement to a total disability evaluation on the 
basis of individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William T. Snyder


INTRODUCTION

The Veteran had active service from May 1978 to January 1984.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2006 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Columbia, 
South Carolina.

A June 2008 RO letter informed the Veteran that the Travel 
Board Hearing he requested was scheduled for August 28, 2008.  
There is no evidence in the claim file that he did not 
receive the letter or that U.S. postal authorities returned 
it to VA as undeliverable.  He failed to appear for the 
hearing.  Thus, his request for a hearing is deemed 
withdrawn.  See 38 C.F.R. § 20.702 (2008).

A May 2001 rating decision denied entitlement to service 
connection for chest pain/heart disorder, type 2 diabetes 
mellitus, burn scar residuals of the right leg.  The RO also 
determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for hypertension.  The Veteran appealed, but in a 
July 2003 letter he withdrew all pending claims except those 
related to his eyes.  Thus, those issues are not before the 
Board, except to the extent they are raised in new claims 
noted on the cover sheet and in the decision below.  
38 C.F.R. § 20.204 (2008).


FINDINGS OF FACT

1.  The Veteran's right heel disorder is not manifested by 
moderately severe or severe residuals of a foot injury.

2.  The Veteran's service connected disabilities are not of 
sufficient severity for eligibility for adaptive automobile 
equipment.

3.  The Veteran has not been shown to have service-connected 
disabilities manifested by either the loss or permanent loss 
of use of one or both feet; the loss or permanent loss of use 
of one or both hands; permanent impairment of vision of both 
eyes; or ankylosis of the hips or the knees.

4.  A May 2001 rating decision denied entitlement to service 
connection for chest pain and type 2 diabetes mellitus, and 
determined new and material evidence was not received to 
reopen a claim for service connection for hypertension.  In 
the absence of a perfected appeal the May 2001 decision is 
final.

5.  The evidence submitted since the May 2001 rating 
decision, by itself, and when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claims of entitlement to 
service connection for chest pain, type 2 diabetes mellitus, 
or hypertension; and it does not raise a reasonable 
possibility of substantiating either claim.

6.  A March 2004 rating decision determined new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for right eye blindness or 
any other chronic right eye disorder.  In the absence of an 
appeal, the March 2004 rating decision is final.

7.  The evidence submitted since the March 2004 rating 
decision, by itself, and when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim for entitlement to 
service connection for right eye blindness or other chronic 
right eye disorder and raises a reasonable possibility of 
substantiating the claim.

8.  The preponderance of the probative evidence indicates 
that a right eye disorder is not related to an in-service 
disease or injury.

9.  The preponderance of the probative evidence indicates 
that right fibula fracture residuals are not related to an 
in-service disease or injury, or a service-connected 
disability.

10.  The preponderance of the probative evidence indicates 
that a left foot disorder is not related to an in-service 
disease or injury.

11.  The preponderance of the probative evidence indicates 
that a left eye disorder is not related to an in-service 
disease or injury.

12.  The preponderance of the probative evidence indicates 
that dyslipidemia is not associated with an underlying 
disease or disorder that is related to an in-service disease 
or injury.

13.  The preponderance of the probative evidence indicates 
that schizophrenia is not related to an in-service disease or 
injury.

14.  The preponderance of the probative evidence indicates 
that the Veteran is not unable to obtain and maintain 
substantially gainful employment due to his service-connected 
disability.


CONCLUSIONS OF LAW

1.  The requirements are not met for an evaluation higher 
than 20 percent for a right heel disorder.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (2008).

2.  The criteria for a certificate of eligibility for 
financial assistance in the purchase of automobile and 
adaptive equipment, or for adaptive equipment only, are not 
met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2002 and Supp. 
2008);  38 C.F.R. § 3.808 (2008).

3.  The requirements are not met for special monthly 
compensation for loss of use of a limb.  38 U.S.C.A. §§ 1114, 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.350 (2008).

4.  The May 2001 rating decision is final.  New and material 
evidence sufficient to reopen a claim for entitlement to 
service connection for type 2 diabetes mellitus has not been 
received.  38 U.S.C.A. §§ 5103A(d)(2)(f), 7105 (West 2002 and 
Supp. 2008); 38 C.F.R. § 3.156(a) (2008).

5.  The May 2001 rating decision is final.  New and material 
evidence sufficient to reopen a claim for entitlement to 
service connection for hypertension has not been received.  
38 U.S.C.A. §§ 5103A(d)(2)(f), 7105; 38 C.F.R. § 3.156(a).

6.  The May 2001 rating decision is final.  New and material 
evidence sufficient to reopen a claim for entitlement to 
service connection for chest pain has not been received.  
38 U.S.C.A. §§ 5103A(d)(2)(f), 7105; 38 C.F.R. § 3.156(a).

7.  The March 2004 rating decision is final.  New and 
material evidence sufficient to reopen a claim for 
entitlement to service connection for right eye blindness or 
other chronic right eye disorder has been received.  The 
claim is reopened.  38 U.S.C.A. §§ 5103A(d)(2)(f), 5108; 
38 C.F.R. § 3.156(a).

8.  A right eye disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

9.  The Veteran's right fibula fracture residuals are not 
proximately due to, the result of, or aggravated by, his 
service-connected right heel disorder.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.310.

10.  A left foot disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

11.  A left eye disorder, including partial subluxation of 
the lens, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303.

12.  Dyslipidemia is not a disability nor is it associated 
with a diagnosed underlying disease or disorder incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

13.  Schizophrenia was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2008).

14.  The requirements are not met for a total disability 
evaluation on the basis of individual unemployability due to 
service-connected disability.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
June, July, and December 2005 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain.  The 
Veteran was also informed of the reasons his prior claims 
were denied and the type evidence needed to meet the new and 
material evidence standard.  The fact the appeal was 
certified to the Board prior to the requirement to provide 
the Veteran notice of how disability ratings and effective 
dates are determined.  The absence of corrective notice is 
not, however, prejudicial in light of the decisions reached 
below.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

As concerns the increased rating claim, the pre-decision VCAA 
notices provided to the Veteran did not fully comply with the 
statutory notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Content-
compliant errors are presumed prejudicial unless rebutted by 
VA.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The record, however, shows that any prejudice that failure 
caused was cured.  First, as noted above, the only component 
omitted was notice of the rating criteria which would provide 
a basis for an increased rating.  This omission was addressed 
in the statement of the case and supplemental statements of 
the case which specifically informed the Veteran of the 
rating criteria which would provide a basis for an increased 
rating.  Thus, any error was cured and rendered harmless.  
See Washington v. Nicholson, 21 Vet. App. 191 (2007).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
While he may not have received full notice prior to the 
initial decision, after notice was provided, he was afforded 
a meaningful opportunity to participate in the adjudication 
of the claims.  Further, the claims were readjudicated on a 
de novo basis in the June 2008 supplemental statement of the 
case.  The Veteran was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.
The Board has reviewed all the evidence in the Veteran's 
claims file.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Increased Rating

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.



Analysis

Historically, service treatment records note the Veteran's 
treatment for calluses on his right heel.  An August 2002 
rating decision granted service connection with an initial 
evaluation of 10 percent, effective February 2001.  The 
August 2002 rating decision evaluated the disorder 
analogously under the rating criteria for skin disorders.  
See 38 C.F.R. § 4.20.  A January 2005 rating decision granted 
a 20 percent rating, effective September 2004.  That decision 
evaluated the disorder by analogy to 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 for other foot injury.  Butts v. Brown, 
5 Vet. App. 532, 538 (1993).

Under Diagnostic Code 5284 a moderately severe foot injury 
warrants an evaluation of 20 percent, and a severe foot 
injury warrants the maximum, 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.

The July 2005 examination report notes the Veteran denied 
having received any injections as treatment.  He reported 
using custom orthotics, though they did not help much.  He 
also reported use of a forearm crutch in his left hand to 
take some of the load off the right foot, which was painful.  
Pain on walking and standing was the primary symptom he 
reported, and he denied weakness or fatigability.  He told 
the examiner he had not worked since 1995-not because of his 
right foot disorder but due to his other medical problems.  
Physical examination revealed no corns or edema.  There was a 
callus of the medial aspect of the great toe and one under 
the plantar aspect of the fifth metatarsal head.  The 
service-connected pathology was a tender, 7 centimeters x 2.5 
centimeters verruccous type lesion over the medial aspect of 
the heel.  Nails and pulses were normal, and there was no 
restriction or painful motion.  The examiner noted evidence 
of abnormal weight bearing based on the callus distribution, 
but there was no weakness or instability with a relatively 
normal foot posture-either standing or in gait.  The 
examiner noted the Veteran avoided the  medial heel lesion 
when walking, and he favored the lateral and distal portion 
of the foot.

The examiner diagnosed a hyperkeratotic lesion of the medial 
aspect of the heel with calluses over the medial great toe 
and plantar surface of the small toe metatarsal head.  The 
examiner noted that it was reasonable to think the Veteran 
has pain when walking and with placement of stress across the 
affected area.

In light of the findings on objective clinical examination, 
the Board finds the Veteran's right heel disorder more nearly 
approximates the current 20 percent rating.  38 C.F.R. § 4.7.  
The Board finds a higher rating is not met or approximated, 
as there was no finding of loss of or restricted motion.  As 
the Veteran's functional loss of motion is primarily due to 
pain, the Board finds the 20 percent evaluation more than 
reasonably compensates the Veteran for his functional loss 
secondary to pain.  Indeed, the Board notes that while there 
is evidence of pain, there is no evidence of disuse atrophy 
or incoordination on use due to pain.  Thus, there is no 
basis for an evaluation in excess of 20 percent for the 
appellant's right heel disorder.  38 C.F.R. § 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5284.

Automobile Adaptive Equipment

Financial assistance may be provided to an "eligible person" 
in acquiring an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only.  38 U.S.C.A. § 
3902(a)(b).

A veteran is considered an "eligible person" if he is 
entitled to compensation for any of the following 
disabilities: (i) The loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; (iii) the permanent impairment of vision of both 
eyes.  38 C.F.R. § 3.808(b)(I).

A veteran who does not qualify as an "eligible person" under 
the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips, and 
adaptive equipment.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 
3.808(b)(1)(iv).

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.

The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.P.R. § 3.350(a)(2) which constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches or more.

Analysis

There simply is no probative evidence whatsoever within the 
voluminous medical records in the claims file that the 
Veteran has any service connected loss of use of any upper or 
lower extremity or that he has sufficiently serious service-
connected vision impairment to qualify for this benefit.  
Thus, the benefit sought on appeal is denied.

Special Monthly Compensation

Special monthly compensation under 38 U.S.C.A. § 1114(k) is 
payable for each anatomical loss or loss of use of one hand, 
one foot, both buttocks, one or more creative organs, 
blindness of one eye having only light perception, deafness 
of both ears, having absence of air and bone conduction, 
complete organic aphonia with constant inability to 
communicate by speech or, in the case of a woman Veteran, the 
anatomical loss of one or both breasts (including loss by 
mastectomy).  Loss of use of a hand or a foot will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below elbow or knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc., in the case of the 
hand, or of balance, propulsion, etc., in the case of the 
foot, could be accomplished equally well by an amputation 
stump with prosthesis.  38 U.S.C.A. § 1114; 38 C.F.R. § 
3.350(a).

The Veteran is service connected only for a right heel 
disorder.  The nature of that disorder is discussed above.  
There is absolutely no  evidence he has any service connected 
anatomical loss or loss of the use of any extremity, or 
blindness.  Thus, the benefit sought on appeal is denied.

Service Connection and

New and Material Evidence

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
a continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and diabetes mellitus, hypertension, 
heart disease, or psychosis, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

New and Material Evidence

Background of Prior Claims

Diabetes Mellitus.  The RO received the Veteran's claim for 
this disorder in March 2001.  Service treatment records are 
negative for any entries related complaints, findings, or 
treatment for, diabetes or diabetes symptoms.  A March 1983 
examination report notes that the Veteran tested negative for 
sugar.  Further, there is no evidence of complaints or 
treatment for compensably disabling diabetes within one year 
of separation from active duty.  A September 1986 Report of 
Medical Examination conducted by a National Guard unit also 
notes that testing then for sugar was negative.  Private 
records note a diagnosis of diabetes mellitus in 
approximately 1999, some 15 years after the appellant's 
separation from active service.

As noted in the Introduction, a May 2001 rating decision 
denied service connection for type 2 diabetes mellitus.  The 
Veteran did not perfect an appeal.  Thus, the May 2001 rating 
decision is final.  38 U.S.C.A. § 7105.

Hypertension.  The Veteran's initial claim for hypertension 
was received in February 1997.  service treatment records are 
negative for any entries related complaints, findings, or 
treatment for, high blood pressure.  A March 1983 medical 
examination report notes that the Veteran's blood pressure 
was 126/90.  His heart and vascular systems were assessed as 
normal.  The examiner noted the Veteran was a non-smoker, and 
that he ran two miles daily.  He made no other notations and 
he did not diagnose hypertension.  

There is no evidence of treatment for or a diagnosis of 
hypertension within one year of service.  Medical 
examinations conducted by the National Guard note a blood 
pressure reading of 136/82 in September 1986.  The February 
1993 VA examination report notes the Veteran's blood pressure 
reading was 130/80, and the examiner noted the Veteran was at 
possible risk for hypertension.  Private treatment records of 
Dr. Padgett note a diagnosis of hypertension in September 
1997.

A September 1998 rating decision denied the claim.  An RO 
letter, also dated in September 1998, notified the Veteran of 
the decision and of his appeal rights.  The claims file 
contains nothing to indicate he did not receive the September 
1998 decision letter, or any record that the U.S. Postal 
Service returned it to VA as undeliverable.  Neither is there 
any evidence of an appeal.  Thus, the September 1998 rating 
decision is final.  The May 2001 rating decision determined 
new and material evidence was not received to reopen the 
claim, and the veteran did not perfect an appeal.  Hence, the 
May 2001 rating decision is final.  

Chest pain.  This symptom was part of the Veteran's 2001 
claims.  Service treatment records are entirely negative for 
any entries related to complaints, findings, or treatment for 
chest pain, a heart disorder or symptoms related to the 
heart.  The March 1983 medical examination report notes that 
the Veteran's heart was normal.  There is no evidence of any 
complaints or treatment for a heart disorder within one year 
of the Veteran's separation from active duty.

A February 1993 VA examination report notes complaints of 
sharp pain at the right lateral chest.  Physical examination 
revealed a small cyst at the right lateral chest.  The 
examiner did not diagnose any heart disorder.  Dr. Padgett's 
records note the Veteran's 1997 complaints of chest pain 
times several-years.  An electrocardiogram showed no ischemic 
changes.  A cardiac referral did not result in a diagnosis of 
a disorder.

The May 2001 rating decision denied the claim, as there was 
no evidence of an underlying disorder or disability 
associated with the chest pain.  The May 2001 rating decision 
is final.

Right Eye.  In May 1997 the RO received the Veteran's claim 
of entitlement to service connection for right eye blindness.  
Service treatment records note the Veteran's presentation in 
August 1981, for right eye pain after that eye was saturated 
with battery acid the prior day.  At the time of the incident 
he washed the eye with water.  At the clinic he complained of 
slightly blurred vision.  Physical examination revealed 
slight irritation to the lower sclera and medial cornea but 
no inflammation.  The diagnosis was eye trauma with no 
damage.  The Veteran was treated with irrigation and Visine.  

In February 1983, the Veteran complained of blurred vision in 
his right eye.  He was issued an optical prescription for 
refraction correction.  The March 1983 Report Of Medical 
Examination For Separation noted all areas were assessed as 
normal.

July 1996 private treatment records obtained by the RO note 
the Veteran's pupils were equal and reactive to light, and 
extra-ocular movement was intact.  A February 1993 VA 
examination noted no abnormalities of the eyes.

A June 1997 rating decision denied service connection.  The 
veteran appealed, and a June 1998 Board decision denied 
service connection for right eye blindness or other chronic 
right eye disorder.  The Veteran appealed the Board decision 
to the United States Court of Appeals for Veterans Claims, 
which in a July 1999 Order dismissed the appeal.  Thus, the 
June 1998 Board decision is final.  38 U.S.C.A. § 7104.

A March 2004 rating decision determined new and material 
evidence was not received to reopen the claim, and the RO 
notified the Veteran of the decision that same month.  There 
is no indication he did not receive the notice letter, any 
evidence it was returned to VA as undeliverable, or any 
record of an appeal.  The March 2004 rating decision is the 
last final decision on the issue of service connection for 
right eye blindness or other chronic right eye disorder.

Legal Standard

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 
C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  "New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the Court held that the question of what constitutes 
new and material evidence requires referral only to the most 
recent final disallowance of a claim.  The evidence, even if 
new, must be material, in that it is evidence not previously 
of record that relates to an unestablished fact necessary to 
establish the claim, and which by itself or in connection 
with evidence previously assembled raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a);  Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 
2003).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  Elkins v. West, 12 Vet. App. 209 (1999).

In determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
accordingly reopened and the ultimate credibility or weight 
that is accorded such evidence is ascertained as a question 
of fact.  Id; Justus v. Principi, 3 Vet. App. 510 (1992).

Analysis

The legal requirements for service connection are set forth 
above and are incorporated here by reference.  The evidence 
related to the claims of entitlement to service connection 
for diabetes, hypertension, and chest pain, added to the 
record since the May 2001 rating decision show no more than 
records of the treatment and maintenance of the Veteran's 
diabetes and hypertension.  There is no evidence of any 
comment or opinion that there is any causal linkage between 
the Veteran's diabetes, hypertension, and chest pain and his 
active service.  See Morton v. Principi, 3 Vet. App. 508 
(1992) (per curiam) (medical records describing Veteran's 
current condition are not material to issue of service 
connection and are not sufficient to reopen claim for service 
connection based on new and material evidence.).  Thus, the 
evidence added to the record is not new, as it is redundant 
to information already of record at the time the claims were 
previously denied.  The treatment records associated with the 
claims file still show no diagnosis of a heart disorder.  
Thus, the Board is constrained to find that there is no new 
and material evidence to reopen the diabetes, hypertension, 
or chest pain claims.  38 C.F.R. § 3.156(a).  The benefit 
sought on appeal is denied.

This not the case, however, as concerns the Veteran's claim 
for right eye blindness or other chronic disorder.  A 
December 2002 VA entry notes a physician assistant's letter 
to the effect the Veteran reported a history of in-service 
treatment for injury to his eyes secondary to a battery 
explosion.  Also noted was a recent optometry examination 
which revealed visual acuity of 20/400 in both eyes.  The 
physician assistant opined that in light of the history of an 
in-service injury, it was likely the accident contributed to 
the Veteran's loss of vision.  He reiterated this opinion in 
April 2004.

The RO rejected the physician assistant's opinion because it 
was based on an insufficient factual basis.  When testing for 
new and material evidence, however, evidence is presumed 
credible.  Weight and credibility are addressed only if the 
claim is reopened on the merits.  Thus, the Board finds the 
physician assistant's April 2004 reiteration of the opinion 
both new and material.  It is obviously new, in that it was 
not before the rating board in March 2004.  It is also 
material, as it provides a tentative medical linkage between 
any diagnosed eye disorder and the Veteran's active service 
and raises a possibility of establishing the claim.  
38 C.F.R. § 3.156(a).  The benefit sought on appeal is 
granted to this limited extent.

The Board further finds at this point that the issue of 
service connection for a chronic right eye disorder is 
sufficiently developed to allow the Board to decide the 
merits of the issue without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The merits will be 
addressed below.

Service Connection Claims

Residuals of right fibula fracture.  The Veteran asserted in 
his November 2005 statement that the calluses on his right 
foot had gotten so thick they caused it to turn over and 
fracture his right ankle.  A September 2005 VA orthopedic 
entry notes the Veteran's presentation via ambulance for a 
twisting injury to his right ankle one week earlier.  
Reportedly, a private treatment facility wrapped it and 
instructed the Veteran to keep it elevated.  The examiner 
noted complaints of persistent pain and swelling.  X-rays 
showed proximal and distal fibula fractures with opening of 
the mortis on the medial side of the ankle.  Following 
reduction of the swelling, an open reduction internal 
fixation was performed.

The legal requirements for service connection are set forth 
above.  Further, a disability which is proximately due to or 
the result of a service-connected injury or disease shall be 
service connected.  38 C.F.R. § 3.310.  Finally, a disability 
which is aggravated by a service-connected disorder may be 
service connected to the degree that the aggravation is 
shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).
Analysis

The probative evidence of record shows Wallin elements 1 and 
2 are present but not element 3.  The Veteran's treatment 
records note no medical opinion, comment, or hypothesis, that 
his right ankle fracture was causally linked to his service-
connected right heel disorder.  The Board notes the Veteran's 
assertion to that effect, but there is no evidence that he 
has any medical training.  Lay persons may relate symptoms 
they observed, but they may not render an opinion on matters 
which require medical knowledge, such as the underlying 
condition which is causing the symptoms observed.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").

Thus, the Board is constrained to find the preponderance of 
the evidence is against the Veteran's claim.  38 C.F.R. 
§ 3.310.  The benefit sought on appeal is denied.

Left foot disorder.  In the interest of brevity, the Board 
notes there is no evidence whatsoever of a left foot 
disorder.  The list of the Veteran's problem areas in his VA 
treatment records do not note a left foot disorder.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, there is no 
basis for a service connection.  38 C.F.R. § 3.303.  The 
benefit sought on appeal is denied.

Right eye.  The September 2003 examination report notes 
uncorrected visual acuity at distance was 20/hand motion at 
two feet in each eye.  Uncorrected near vision was 20/30 in 
the right eye.  Best corrected distant vision was 20/60, and 
best corrected near vision was 20/30 in the right eye.  
Confrontational visual fields were unreliable, but ocular 
motility and external examination were within normal limits.  
No papillary defect was noted.  The examiner diagnosed 
borderline cupping of the optic nerves and myopic 
astigmatism.

The examiner noted, however, that vision could not be 
improved beyond 20/400, which was not consistent with 
clinical examination.  He recommended examination by a neuro-
ophthalmologist, and that malingering should be considered.

An October 2004 VA entry notes that bilateral cataracts might 
be responsible for some of the Veteran's visual acuity loss 
but certainly not to the count fingers level.  A December 
2004 entry notes examiners' continued concern with secondary 
gain on the Veteran's part-as indicated by a false 91 
percent negative result for the right eye on the Humphrey 
Visual Field.

Analysis

Refractive error is considered a congenital defect which is 
not subject to service connection.  38 C.F.R. § 3.303(c).  
The March 1978 Report Of Medical Examination For Enlistment 
noted poor vision.  A June 1978 optometry entry in the 
service treatment records notes that corrective lens were not 
indicated at that time.  In mid-1983, which was after the 
battery acid incident, the Veteran complained of blurred 
distant vision in the right eye, and the examiner noted he 
had not previously worn corrective lens.  Physical 
examination revealed moderate myopia bilaterally-greater in 
the right eye.  The examiner noted no linkage between the 
findings and the 1981 battery acid incident.  While the March 
1983 Report Of Medical Examination notes the Veteran's right 
eye visual acuity decreased between his enlistment into and 
separation from active service, the service treatment records 
contain no findings or indication that it was due to anything 
other than progression of a refractive error.

The Board notes the physician assistant's 2002 opinion.  The 
Board also notes, however-as stated by the physician 
assistant in his letter, his opinion was based solely on the 
Veteran's history and the visual acuity of the then most 
recent eye examination-20/400.

The Board that must assess the credibility and probative 
value of evidence, and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In deciding this appeal, the Board 
must weigh the evidence and decide where to give credit and 
where to withhold the same and, in so doing, accept certain 
medical opinions over others.  Schoolman v. West, 12 Vet. 
App. 307, 310-11 (1999).  The Board is also mindful that it 
cannot make its own independent medical determination, and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Evans v. West, 12 Vet. App. 22, 31 
(1998).  Further, while the Board is not free to ignore the 
opinion of a treating physician, neither is it required to 
accord it substantial weight.  See generally Guerrieri v. 
Brown, 4 Vet. App. 467, 471-73 (1993).

First, the Board notes the Veteran provided accurate history 
to the physician assistant.  His opinion indicates that the 
May 2002 optometry examination notation of the absence of 
diabetic retinopathy may have had a significant impact.  
Nonetheless, subsequent examinations by specialists convinces 
the Board that the physician assistant's opinion does not 
garner the greater weight.  The May 2002 examination did note 
a referral for an ophthalmology evaluation was indicated.  
Further, the Board notes the physician assistant's April 2004 
reiteration of his opinion wherein he noted the Veteran's 
history of an in-service eye injury indicated the 
"possibility" of service connection.  This reiteration is 
tentative or speculative, as it does not rise to the level of 
probable.

The results of the specialist examinations are set forth 
above, and the Board finds them more persuasive.  Further, as 
those examination reports note, the Veteran's primary eye 
pathology is in his left eye, which is addressed below.  
Ophthalmologists opined that objective clinical examination 
results were inconsistent with the Veteran's reports.  
Further, they noted no right eye symptomatology suggestive of 
a chronic disorder other than congenital refractive error.  
Thus, the Board is constrained to find the preponderance of 
the evidence is against the claim.  38 C.F.R. § 3.303(c).  
The benefit sought on appeal is denied.

Left eye.  The probative evidence of record shows the first 
requirement of service connection is met, as the medical 
evidence notes a disorder of the left eye.  Indeed, VA 
outpatient treatment records note concern that the Veteran's 
questionable cooperation during examinations and his failure 
to follow up on appointments made treatment of a potentially 
blinding disorder difficult.

The September 2003 examination report notes the Veteran 
denied any eye trauma other than the in-service battery acid 
incident.  Physical examination revealed iridodonesis of the 
left eye iris, and there was evidence of possible tears in 
the stroma of the mid iris.  There also was a partial 
inferior subluxation of the lens of the left eye.  The 
examiner's diagnoses included partial subluxation of the lens 
of the left eye probably due to trauma.

The RO asked the examiner to address the fact that, though 
the service treatment records noted that only the right eye 
was exposed to battery acid, both eyes have the same visual 
acuity.  The ophthalmologist first noted that the physician 
assistant probably based his opinion on the results of the 
May 2002 optometry examination.  But the examiner noted that 
the 2002 examination revealed no evidence of an iris injury 
or partial subluxation of the left eye lens.  Neither was 
there evidence of external surface disease of either eye.  
The fundus examination revealed borderline cupping of the 
optic nerves, and vision could not be corrected beyond 20/400 
in either eye.

The examiner then noted that, although the Veteran denied any 
history of ocular trauma, he must have sustained the partial 
subluxation of the left eye either after the May 2002 
examination, or it was present at the 2002 examination but 
was not noted.  As noted in the right eye discussion, 
malingering had to be considered.  Malingering aside, the 
examiner's assessment is verified entirely by Dr. Padgett's 
treatment records.

Dr. Padgett's January 1998 entry notes the Veteran's 
presentation with complaints that he injured his left eye 
when he ran into a pole five days earlier, and he had pain 
above and around the left eye afterwards, as well as blurred 
vision and lots of drainage.  Examination revealed scleral 
hemorrhage, an inability to visualize the left disc, and 
clear drainage.  Fluorescent stain revealed no evidence of 
abrasion.

Dr. Padgett's record clearly refutes the Veteran's denial of 
any post-service left eye trauma.  In light of the service 
treatment record notation of only right eye involvement in a 
battery acid incident, the medical evidence of post-service 
trauma, and the VA ophthalmologist's opinion that the 
Veteran's left eye lens partial subluxation is likely 
secondary to trauma, the Board finds the preponderance of 
evidence is against any medical linkage between any current 
left eye disorder and the Veteran's active service.  
38 C.F.R. § 3.303.  The benefit sought on appeal is denied.

Dyslipidema.  Dyslipidema is a condition marked by abnormal 
concentrations of lipids or lipoproteins in the blood.  See 
MedlinePlus Dictionary, http://www2.merriam-webster.com/cgi-
bin/mwmednlm.  As such, it is a laboratory finding.  The 
medical evidence of record does not note any disorder or 
disease associated with this laboratory result.  As is the 
case with high cholesterol, the laboratory finding alone, 
without evidence of any associated underlying disorder or 
disease, may not be the subject of service connection, as 
there must be a diagnosed disorder.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303; see 61 Fed. Reg. 20,445 (May 7, 1996).

Schizophrenia.  The Veteran claims service connection for 
this disorder secondary to an undiagnosed illness.  First, 
the Board finds no evidence the Veteran served in the 
Southwest Asia theater.  While there is evidence he served a 
tour of active duty for training in 1991, there is no 
evidence he was called into active service during that 
period.  Apparently the Veteran performed at least a part of 
his 1991 active duty for training in Italy, and he asserts 
that the tour renders him eligible for the benefit.  The 
plain terms of the applicable regulation, however, restricts 
eligibility for benefits to those who served in the Southwest 
Asia theater.  38 C.F.R. § 3.317(d)(2).  Further, if 
diagnosed with schizophrenia or another acquired mental 
disorder, there is, by definition, no "undiagnosed" 
illness.

Service treatment records are entirely negative for any 
entries related to complaints, findings, or treatment for, 
any acquired psychiatric disorder or associated symptoms.  
The March 1983 Examination Report notes the psychiatric area 
is assessed as normal.  There is no evidence of complaints of 
or treatment for psychoses within one year of separation from 
active service.

Records associated with the Veteran's application for 
benefits administered by the Social Security Administration 
note mental assessments in the 1990s.  A September 1992 
examination report prepared for the South Carolina Vocation 
and Rehabilitation Department notes a diagnosis of a 
personality disorder not otherwise specified.  A November 
1992 VA fee-basis examination report notes an Axis I 
diagnosis of rule out dysthymia and rule out mental 
retardation in Axis II.  A November 1997 fee-basis 
examination report notes an Axis I diagnosis of alcohol 
dependence by history.  Private examination reports note the 
Veteran's lack of cooperation with the examiner and that 
malingering should be considered.

A February 2001 VA outpatient entry notes an Axis I diagnosis 
of schizophrenia, and other VA records note in-patient 
records of treatment for an acute episode of psychosis.  
Interestingly, no specific diagnosis is noted.  VA records of 
December 2006 note an Axis I diagnosis of anoxic brain 
injury, history of psychosis, and history of delirium.

None of the medical evidence of record shows any linkage 
between the Veteran's acquired mental disorder symptoms and 
his active service.  This symptomatology first manifested 
several years after active service.  Thus, the Board is 
constrained to find that the preponderance of the evidence is 
against the claim on both a presumptive and direct bases.  
38 C.F.R. §§ 3.303, 3.307, 3.309(a).  The benefit sought on 
appeal is denied.

Individual Unemployability

A total disability evaluation based on individual 
unemployability due to service connected disorders may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability, provided that the person has 
one service-connected disability ratable at 60 percent or 
more; or as a result of two or more service-connected 
disabilities, provided that the person has at least one 
disability ratable at 40 percent or more and there is 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  The existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the above-stated percentages 
are met and in the judgment of the rating agency such 
service-connected disabilities render the Veteran 
unemployable.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 
4.16.

In any event, it is VA policy that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
the service-connected disability.  38 C.F.R. § 4.16(b); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, 
the Board must evaluate whether there are circumstances in 
the Veteran's case, a part from any non-service connected 
condition and advancing age, which would justify a total 
disability evaluation on the basis of individual 
unemployability due solely to the service connected 
disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

The only disorder or disability for which the Veteran is 
service connected is his right heel disorder which is 
evaluated as 20 percent disabling.  Thus, the Veteran 
obviously does not meet the single disability requirement of 
60 percent.  See 38 C.F.R. § 4.16(a).  The Board further 
finds that there simply is insufficient-indeed, no evidence, 
to suggest referral for a total disability evaluation on the 
basis of individual unemployability due to service-connected 
disability on an extraschedular basis.  In addition to the 
fact that there is nothing exceptional about the Veteran's 
right heel disorder, in that it is contemplated by the rating 
schedule, there also is no evidence his disability picture is 
exceptional when compared to other Veterans with the same or 
similar disability.  Thus, the Board finds no evidence to 
indicate referral for extraschedular consideration.  
38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).  
The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).
 

ORDER

Entitlement to an evaluation higher than 20 percent for a 
right heel disorder is denied.

Entitlement to assistance in the purchase of an automobile 
and adaptive equipment or adaptive equipment only is denied.

Entitlement to special monthly compensation for loss of use 
of the right foot is denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for type 2 
diabetes mellitus.  The petition to reopen is denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for hypertension.  
The petition to reopen is denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for chest pain.  
The petition to reopen is denied.

New and material evidence is received to reopen a claim of 
entitlement to service connection for right eye blindness or 
other chronic right eye disorder.  

Entitlement to service connection for right eye blindness or 
other chronic right eye disorder is denied.

Entitlement to service connection for residuals of a right 
fibula fracture is denied.

Entitlement to service connection for a left foot disorder is 
denied.

Entitlement to service connection for a left eye disorder is 
denied.

Entitlement to service connection for dyslipidemia as due to 
an undiagnosed illness is denied.

Entitlement to service connection for schizophrenia as due to 
an undiagnosed illness is denied.

Entitlement to a total disability evaluation on the basis of 
individual unemployability due to service-connected 
disabilities is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


